Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 

Drawings
The drawings were received on 9/21/22.  These drawings are acceptable.

Specification
The amendment filed 9/21/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the claim newly recites the sheeting being six inches thick where the previous claim, as originally filed recited the thickness to be five inches. The specification, as originally filed, does not set forth a six inch thick sheeting.
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure (see original Specification filed 5/27/20) is objected to because of the following informalities: 
On page 2, line 16, FIG.2 does not appear to illustrate an exploded view of the invention and should not be labeled as such.  
On page 2, line 20, the description of FIG.5 states the drawing is a showing of ‘how the hard rubber slides’ from underneath the car. However, it appears FIG.5, presented with the replacement drawing sheets, is showing simply car keys and a car activation switch (lock/unlock) device. 
On page 2, line 22, there is a description of FIG.6 and no apparent corresponding drawing figure. Specifically, it appears there is no FIG.6. 
On page 2, line 25, “In FIG.1 I have shown” should apparently be “FIG.1 shows”. 
On page 2, line 27, “In Figure 2 I have shown” should be “FIG.2 shows”.
On page 2, line 29, “In Fig.3 I have shown” should be “FIG.3 shows”. 
On page 2, line 31, “Figure 4: The diagram shows how it protects your car door…” is unclear as it is FIG.3 which shows how the dent preventer ‘protects’ the door while FIG.4 apparently shows just the dent preventer itself not its relationship to the door or other vehicles. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
The claim(s) must be in one sentence form only. Currently, the claim includes two separate sentences, that starting with “A barrier” and that starting with “A dent preventer”. 
Note the format of the claims in the patent(s) cited.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a barrier" in line 9.  There is insufficient antecedent basis for this limitation in the claim as “A barrier” is recited on line 1. 
In claim 1, the term “hard black rubber” is uncertain as to what physical properties applicant is intended to recite with the term. The term is relative and subjective and not a term of the art. It is unclear if the hard black rubber is akin to a hockey puck, a tire, or of a different material. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Egelske (5518283) in view of Hoffman (2512527). 
For claim 1, Egelske (5518283) discloses a barrier or dent preventer (protective guard) for SUVs' and cars, the barrier capable of preventing adjacent parked or parallel parked vehicles from denting the doors (see Egelske, Col 1, lines 14-18, which provides for protecting the side and door panels of the vehicle when persons carelessly open the doors of adjacent vehicles and allow the edges thereof to strike the door), the barrier or dent preventer comprising:
an elongated steel bar (12) and a ‘hard’ rubber (12C);
that is housed underneath (FIGS.3 and 6) the SUV or car and extends horizontally outward six inches (Col 6, lines 44-47; guard shown in phantom lines in FIG.6 overlying the side and door panels 10F of the vehicle and “spaced outwardly” from the vehicle a preferable “distance of approximately 4-6 inches”) from underneath along each sides of the vehicle (FIG.6); 
a barrier that extends from underneath a car or SUV whenever it is parked, the ignition is turned off, and is activated (via activation signals) using the automatic key switch (20, FIG.3; remote control unit); 
the barrier will prevent adjacently parked or parallel parked vehicle (adjacent vehicles, not shown, disclosed at Col 1, lines 14-18) from opening their doors and denting the doors of other parallel parked vehicles. 

    PNG
    media_image1.png
    302
    782
    media_image1.png
    Greyscale

Egelske lacks the steel bar being an elongated ‘sheeting’, as taught by Hoffman (2512527). Specifically, Hoffman provides for a dent preventer in the shape of an elongated (sheet-like) bumper (as seen for example in FIGS.2-3). 

    PNG
    media_image2.png
    312
    579
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have modified the bar of Egelske to resemble a sheet like structure in order to increase the surface area of contact for the door of another parked vehicle thereby allowing additional protection to prevent dents. 
Egelske, as modified, lack the specific dimensions of the dent preventer being six inches.
It would have been an obvious matter of design choice based on, for example, weight, material costs to manufacture, durability, and impact force to provide the sheeting being six inches, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. Modifying in this manner would yield no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade and is therefore an obvious expedient. See MPEP section 2143(I)(D). 
It would have been an obvious matter of design choice to modify the rubber of Egelske, as modified, to be black in color, since applicant has not disclosed that having the rubber any particular color solves any stated problem or is for any particular purpose. The choice to change the aesthetic color of the rubber is an obvious design choice as doing so does not change the use of the barrier/dent preventer. 
Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.

A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee of $840 or $420 (small entity fee) or $210 (micro entity fee). Applicant can view the current fee schedule at: https://www.uspto.gov/learning-and-resources/fees-and-payment/uspto-fee-schedule

If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references all show side (or rear, see Johnson 9308880) protective bumpers and guards for vehicles of the prior art which provide protection to the sides and doors of the vehicles from potential damage when in a parking lot or generally parked near other vehicles. Some of the references (for example Johnson et al. 079, Bryan, Jr. 715, Hertzell 357) are retractable beneath the vehicle and extendable therefrom. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616